Citation Nr: 1200333	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-37 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The Appellant, R.W., and W.W.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1945 to August 1946 and from July 1948 to December 1951.  He died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied service connection for the cause of the Veteran's death. 

In September 2011, the appellant, her daughter, and son-in-law testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died on September [redacted], 2008, at the age of 81 from pneumonia; hypertension and anxiety were listed as conditions contributing to death but not related to cause of death.  

2.  At the time of the Veteran's death, service connection had been established for anxiety disorder with cognitive disorder, evaluated as 100 percent disabling from May 6, 2002.

3.  The Veteran's service-connected anxiety disorder with cognitive disorder contributed substantially or materially to cause his death.
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, a disability incurred in service contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of service connection for the cause of the Veteran's death no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The appellant contends that the Veteran's service-connected anxiety disorder with cognitive disorder contributed to his death since his disability affected his ability to properly swallow food, which resulted in aspiration pneumonia.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The evidence does not show, nor does the appellant contend, that the Veteran had pneumonia as a result of his military service.  Rather, she contends that his service-connected anxiety disorder with cognitive disorder, evaluated as 100 percent disabling at the time of the Veteran's death, contributed substantially to the pneumonia that the Veteran died from.  

According to post-service medical records, the Veteran had had trouble eating foods since at least January 2002.  In November 2002, the Veteran was diagnosed with bilateral pneumonia.  A record dated in May 2006 shows that the Veteran did not chew his food and that his family had to blend all foods.  The Veteran was shown to choke on blended foods in October 2006.  He passed away in September 2008.  The cause of death shown on the certificate of death was pneumonia with hypertension and anxiety listed as other significant conditions contributing to death but not related to the cause of death.  The Veteran's primary care physician, J.B., M.D., who treated the Veteran for many years until he passed away, submitted a letter in April 2009 indicating that he could not recall at that time whether or not aspiration pneumonia was suspected when the Veteran died, but that it was not out of the realm of possibility.

At the September 2011 hearing, the appellant and her daughter testified that the Veteran's pneumonia was complicated by food aspiration and that his anxiety caused food aspiration.  They also both testified noticing an overall decline in the Veteran's health over the years as a result of his service-connected anxiety disorder with cognitive disorder.  

Based on a review of the evidence and in affording the appellant the benefit-of-the-doubt, the Board finds that service connection for the cause of the Veteran's death is warranted.  As discussed above, at the time of his death, service connection was in effect for anxiety disorder with cognitive disorder, evaluated as 100 percent disabling since May 2002.  Furthermore, the death certificate clearly shows that anxiety was listed as a significant condition contributing to death.  Therefore, the only medical opinion of record regarding an etiological connection between anxiety disorder with cognitive disorder and death is the opinion of the medical professional who completed the medical information on the certificate of death and indicated that anxiety was a significant condition contributing to death.  Thus, this evidence shows that there was a causal connection between the service-connected anxiety disorder with cognitive disorder and the Veteran's death.  In considering this matter on appeal the Board is required to base its decisions on independent medical evidence rather than rely upon its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as the medical professional who completed the certificate of death has determined that the Veteran's service-connected anxiety disorder was etiologically linked to his death, the Board cannot substitute its own medical judgment.  

The Board acknowledges that the certificate of death does not explain exactly how the Veteran's anxiety contributed to his pneumonia.  Nevertheless, in affording the appellant the benefit-of-the-doubt, the fact remains anxiety is still listed as a contributing cause and there are no opinions to the contrary.  In other words, no medical professional has indicated that the Veteran's service-connected anxiety did not contribute substantially or materially to his death.

Furthermore, the opinion on the certificate of death is supported by the statements of the appellant and her daughter.  The appellant and her daughter testified that the Veteran's overall health declined over the years as a result of his anxiety disorder.  The appellant and her daughter are competent to report noticing a decline in the Veteran's overall health and how severe his anxiety symptomatology was prior to his death.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the appellant's and her daughter's statements highly probative as to the affect of the Veteran's service-connected anxiety disorder with cognitive disorder on his overall health and his ultimate demise.  

Accordingly, in considering the appellant's and her daughter's competent and credible lay statements, the certificate of death, as well as the pertinent medical evidence of record, and in affording the appellant the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran's service-connected anxiety disorder with cognitive disorder contributed substantially or materially to his death.  The evidence is in favor of the grant of service connection for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


